internal_revenue_service number release date index number ------------------------------------------------------------ ---------- ------------------------------------- ----------------------------------- ----------- ----------------------------- ----- department of the treasury washington dc person to contact -------------------- telephone number -------------------- refer reply to cc tege eoeg et1 plr-132435-08 date date ty ty legend taxpayer ------------------------------------- plan ---------------------------------------------------- claim form ------------------------------------------------------------- dear ---- ------------------------------------------------- this responds to your request of date for a private_letter_ruling regarding the proper employment_tax treatment of payments made to service technicians for trade equipment supplies tools and equipment training and or certification required as a condition_of_employment specifically you have requested a ruling concerning whether taxpayer’s expense reimbursement arrangement the plan satisfies the accountable_plan requirements of sec_62 and the regulations thereunder according to the information submitted taxpayer is expanding its professional consulting business to include a new division that both will sell professional tools and equipment and provide associated services such as repair and maintenance to its customer base taxpayer will employ service technicians technicians as hourly wage employees to perform the repair and maintenance services on tools and equipment sold by taxpayer to its customers taxpayer’s technicians are required to provide and maintain their own tools and equipment for performing the repair and maintenance work the technicians’ tools and equipment which are kept on-site at the taxpayer’s business locations are owned by them and are used exclusively to perform repair and maintenance work for taxpayer taxpayer will reimburse technicians for certain deductible business_expenses incurred in connection with supplies tools equipment and training or certification necessary for plr-132435-08 technicians to perform services for taxpayer through an expense reimbursement arrangement the plan the plan is only between taxpayer and taxpayer’s technicians as described more fully below the plan only reimburses covered costs that the technician substantiates to taxpayer the reimbursements are not provided in lieu of nor are they a function of any other compensation such as hourly wages fixed salaries bonuses benefits or commissions nor does the plan provide for any adjustments to compensation on account of reimbursements prior to each fiscal_year taxpayer will determine the total amount it can afford to allocate to the plan for reimbursements in the coming year the allocated amounts will be treated no differently than any other budget line item and will remain at all times in the general funds of taxpayer subject_to creditors all allocated amounts will remain the sole property and under the direct control of taxpayer and used to reimburse expenses at taxpayer’s sole discretion at the end of each plan_year all amounts allocated for technicians’ reimbursable business_expenses that are not disbursed will remain in taxpayer’s general fund each technician will be eligible to receive up to a set amount as reimbursements for substantiated covered costs based on the total amount available for reimbursements and each technician’s expected need for additional trade equipment supplies tools and equipment training and or certification to accomplish his or her job assignments taxpayer will inform technicians at the beginning of each plan_year of eligibility to participate in the plan and their allocated maximum amount available for reimbursement of their substantiated expenses the amounts allocated for reimbursements of technician’s expenses may not be sufficient to fully reimburse all the technician’s expenses only qualified employees will be permitted to participate in the plan for purposes of the plan qualified employees are those employees who have completed at least days of employment have completed a certification form and have purchased tools or equipment or incurred covered costs as defined below for the benefit of taxpayer’s business the certification form details the terms and conditions of the plan and requires that the technician certify that he or she understands and agrees to the terms contained in the plan the certification form includes provisions regarding the purpose of the plan the types of expenses that are reimbursable under the plan and the requirements for reimbursement under the plan the form is intended to assist in the education process for the technician in order to ensure that the technician understands the plan the plan will only reimburse covered cost sec_1 covered costs are defined in the plan as costs incurred on job assignments while employed by taxpayer during the current plan_year and while enrolled in the plan covered costs include expenses_incurred after we assume for purposes of this ruling that none of the covered costs reimbursed under the plan would be nondeductible personal expenses under sec_262 of the internal_revenue_code plr-132435-08 technician becomes a qualified_employee to purchase tools equipment uniforms safety equipment and supplies and to obtain employee training and certification directly related to taxpayer’s trade_or_business tools and equipment required by technicians to perform services for taxpayer may range from simple hand tools to diagnostic equipment3 the plan will not reimburse expenses for supplies tools or equipment incurred while the technician was employed by another employer or expenses for any supplies tools or equipment purchased prior to the plan start date because the plan reimburses costs incurred to purchase tools and equipment eligible for a sec_179 deduction the plan will not reimburse for any depreciation of such tools and equipment that might have been otherwise deductible under sec_167 no reimbursements will be made for tools and equipment that are not used exclusively for taxpayer’s business not maintained at taxpayer’s place of business not purchased while an employee of taxpayer not needed to perform job assignments not purchased from an approved vendor4 or not considered necessary for the applicable industry technicians may only purchase tools or equipment from an approved vendor list so that taxpayer may control the cost of such expenses without sacrificing quality and warranty provisions in order to be reimbursed technicians will be required to submit a claim form the claim form requires the technician to validate that he or she has read and understands the plan and to certify that the information provided is correct and complete that the expense is required to complete his or her job assignments for taxpayer that the item will only be used in the performance of job assignments for taxpayer and that the item was purchased from the approved vendor list the claim form also requires the technician to identify the job assignments that require the trade equipment supplies tools and equipment training and or certification in addition the technician must certify i that he or she will not seek additional reimbursement from other sources any other plan or program of any other employer or person ii that he or she will not claim the expense as a deduction on his or her or his or her spouse’s tax_return iii notwithstanding clause ii that he or she could otherwise claim the cost of the tools and equipment that are sec_179 property as a deduction under sec_179 and iv if he or she places in service other sec_179 property not reimbursed under the plan during the taxable_year in which he or she receives a reimbursement under the plan that he or she will reduce the sec_179 and b limits for that taxable_year by the amount of the reimbursement received under the plan for sec_179 property during that taxable_year the technician’s manager will be required to sign the claim form certifying that the request redundant tool and equipment reimbursements are not permitted unless the redundant tools or equipment are required to perform assigned jobs or are required to replace lost or broken tools or equipment that have no associated warranty and or timely replacement process available to facilitate the type of jobs assigned to the technician the plan will not reimburse for the acquisition or use of cell phones or automobiles taxpayer plans to distribute the approved vendor list to technicians at the beginning of each plan_year plr-132435-08 for reimbursement is for an expense required by the technician for his or her job and validating that the job assignments identified on the claim form are accurate the manager will also verify that the expenses identified will only be used for the benefit of taxpayer’s business the plan also requires that technicians submit documented proof of purchase for any expenses submitted for reimbursement on the claim form acceptable forms of purchase validation include a receipt invoice or if a receipt or invoice cannot be obtained other written confirmation of the actual purchase from a vendor where a technician may have an open account the proof of purchase requires that all items be clearly identified along with the purchase date and cost of each associated item taxpayer reserves the right to deny any claim if the documentation is incomplete or if the expense is not eligible as allowed by the plan or exceeds the allocated reimbursement amount claims for reimbursement of expenses may be wholly or partially denied under the plan only reimbursements will be made no provisions for cash advances or allowances are provided under the plan as such there should be no excess_reimbursements for technicians to return however the plan requires that any reimbursements made in error be returned to taxpayer within days of notification reimbursements will only be made once the technician completes the required claim form gets the form signed by his or her manager and submits the completed form and proof of purchase to the plan_administrator all eligible reimbursement requests must be submitted within days of purchase in addition technicians will have up to days from the end of the plan_year or from the date he or she ceases to be a participant in the plan whichever is earlier to submit for reimbursements for that plan_year the plan_administrator will be responsible for validating that the claim form is complete and within the guidelines of the plan including the submission of proof of purchase the plan_administrator will also conduct periodic audits of reimbursements made to technicians and of manager authorizations the technician must remain an employee of taxpayer for at least six months after any such reimbursement is made if the technician ceases to be an employee of taxpayer he or she must repay all reimbursements made during the prior six months of employment with taxpayer at the time of departure taxpayer reserves the right to cancel the plan or cease or reduce reimbursements at any time applicable law and analysis accountable_plan requirements plr-132435-08 sec_61 of the internal_revenue_code code defines gross_income as all income from whatever source derived sec_62 defines adjusted_gross_income as gross_income minus certain deductions sec_62 provides that for purposes of determining adjusted_gross_income an employee may deduct certain business_expenses paid_by the employee in_connection_with_the_performance_of_services as an employee of the employer under a reimbursement or other expense allowance arrangement sec_62 provides that for purposes of sec_62 an arrangement will not be treated as a reimbursement or other expense allowance arrangement if the arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or the arrangement provides the employee the right to retain any amount in excess of the substantiated expenses covered under the arrangement sec_1_62-2 of the income_tax regulations provides that a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 if it meets the requirements of business connection substantiation and returning amounts in excess of substantiated expenses if an arrangement meets these requirements all amounts paid under the arrangement are treated as paid under an accountable plan5 see sec_1_62-2 amounts treated as paid under an accountable_plan are excluded from the employee’s gross_income are not reported as wages or other compensation on the employee’s form_w-2 and are exempt from the withholding and payment of employment_taxes see sec_1 c conversely if the arrangement fails any one of these requirements amounts paid under the arrangement are treated as paid under a nonaccountable_plan and are included in the employee’s gross_income must be reported as wages or other compensation on the employee’s form_w-2 and are subject_to_withholding and payment of employment_taxes see sec_1_62-2 and business connection requirement an arrangement meets the business connection requirement of sec_1_62-2 if it provides advances allowances or reimbursements for business_expenses that are allowable as deductions by part vi sec_161 and the following subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer thus not only must an employee pay or incur a deductible business_expense but the expense must arise in connection with performing services for that employer if an employer reimburses deductible busine sec_5 revrul_2005_52 addressed the tax consequences of a tool allowance arrangement and held that the arrangement did not satisfy the substantiation and return of excess requirements of an accountable_plan the revenue_ruling did not address the business connection requirement although revrul_2005_52 deals with tool plans it is not relevant to the analysis of the plan at issue plr-132435-08 expenses that the employee incurred prior to employment the plan does not meet the business connection requirement sec_162 permits a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_1_162-17 provides rules for the reporting and substantiation of ordinary and necessary business_expenses incurred in_connection_with_the_performance_of_services as an employee sec_1_162-17 further provides that the term ordinary and necessary business_expenses means only those expenses which are ordinary and necessary in the conduct of the taxpayer’s business and are directly attributable to such business the term does not include nondeductible personal living or family_expenses sec_167 allows a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in the taxpayer’s trade_or_business to be taken as a depreciation deduction sec_179 permits a taxpayer to elect to treat the cost of any sec_179 property as defined in sec_179 as an expense in the year such property is placed_in_service in lieu of treating the cost as chargeable to capital_account subject_to depreciation under sec_167 the cost is permitted as a deduction for the taxable_year in which the sec_179 property is placed_in_service by the taxpayer however sec_179 and b limit the amount that may be deducted sec_1_179-4 defines sec_179 property in relevant part as any tangible_property described in sec_179 that is acquired by purchase for use in the active_conduct of the taxpayer’s trade_or_business the determination of whether property is used in the active_conduct of the taxpayer’s trade_or_business is made under sec_1_179-2 for purposes of sec_1_179-2 and sec_1_179-4 sec_1_179-2 provides that the term trade_or_business has the same meaning as in sec_162 and the regulations thereunder further for purposes of sec_1_179-2 sec_1_179-2 provides that employees are considered to be engaged in the active_conduct of the trade_or_business of their employment sec_1_62-2 provides that the business connection requirement will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur deductible business_expenses or other bona_fide expenses related to the employer’s business a payor arranges to pay an amount to an employee regardless of whether the employee is reasonably expected to incur bona_fide business_expenses by supplementing the wages of those employees not receiving the reimbursement so that the same gross amount is paid regardless of the reasonable expectation to incur expenses by routinely paying a reimbursement allowance to an employee who has not incurred bona_fide business_expenses or by reducing the wage payment in light of expenses_incurred or reasonably expected to be incurred only to the increase the wage payment again after the expenses have been reimbursed plr-132435-08 where a plan serves to recharacterize amounts as a reimbursement allowance that would otherwise be paid as wages if there were no expenses reasonably expected to be incurred for the employer amounts paid under the plan will not be treated as paid under an accountable_plan such recharacterization violates the business connection requirement of sec_1_62-2 because the employee receives the same amount regardless of whether expenses were incurred or reasonably expected to be incurred based on the totality of the facts set forth above the plan satisfies the business connection requirement of sec_1_62-2 specifically the facts and circumstances of taxpayer’s business and its plan including the certifications required and the plan’s claim form procedures establish that the plan will reimburse only business_expenses deductible under sec_162 or sec_179 and incurred by technicians in performing services for taxpayer6 for all tool and equipment expenses reimbursed under the plan technicians are required to certify on the claim form that the expenses_incurred are necessary for the performance of services for taxpayer the tools and equipment are required to be kept on site and all claimed expenses are verified as necessary for the performance of services for taxpayer by the technician’s manager for tool and equipment expenses reimbursed under the plan that are deductible under sec_179 to the technician a technician is required to further certify that he could otherwise claim the cost of the tools and equipment as a deduction under sec_179 further the technician is required to certify that he will reduce the sec_179 and b limits for the taxable_year by the amount of any reimbursement received under the plan for sec_179 property during that taxable_year thereby limiting any deduction he or his spouse might claim under sec_179 for that taxable_year if the technician has other sec_179 property that is placed_in_service during that taxable_year but not reimbursed under the plan as a result of the technician’s certifications and the plan’s claim form procedures the payment amount that the technician receives as a reimbursement for expenses_incurred in the purchase and placement in service of sec_179 property eg certain tools and equipment under the plan will be treated as an elected sec_179 deduction by the technician furthermore the payments will be made in addition to rather than in lieu of any other compensation such as hourly wages fixed salaries bonuses benefits or commissions as such the payments will not be made to an employee regardless of whether the employee incurs or is reasonably expected to incur deductible business_expenses or other bona_fide expenses related to the employer’s business substantiation requirement see footnote plr-132435-08 sec_1_62-2 provides that the substantiation requirement is met if the arrangement requires each business_expense to be substantiated in accordance with paragraph e or e of that section whichever is applicable to the payor the employer its agent or a third party within a reasonable period of time sec_1 g provides that what constitutes a reasonable period of time depends on the facts and circumstances of each arrangement however sec_1_62-2 provides a safe_harbor for substantiation under which the substantiation requirement is met if an expense is substantiated within days after the expense is paid_or_incurred sec_1_62-2 provides that an arrangement that reimburses expenses governed by sec_274 meets the requirements of sec_1_62-2 if information sufficient to satisfy the substantiation requirements of sec_274 and the regulations is submitted to the payor sec_274 applies to listed_property under sec_280f most tools and equipment are not listed in sec_280f the list is limited to items such as property used for transportation including an automobile computer_or_peripheral_equipment as defined in sec_168 and cellular telephone or similar telecommunications equipment no deduction is allowed for an expense associated with such listed_property under sec_274 and any reimbursement of the expense must be treated as wages subject_to_withholding and payment of employment_taxes unless the employee establishes by adequate_records a the amount of each expenditure b the amount of each business or investment use of the listed_property and its total use c the date of the expenditure or use and d the business_purpose for an expenditure or use of any listed_property sec_1_274-5t and f and sec_1_274-5 sec_1_62-2 provides that an arrangement that reimburses business_expenses not governed by sec_274 meets the requirements of sec_1_62-2 if information is submitted to the payor sufficient to enable the payor to identify the specific nature of each expense and to conclude that the expense is attributable to the payor’s business activities each of the elements of an expenditure or use must be substantiated to the payor and it is not sufficient for an employee to merely aggregate expenses into broad categories or to report individual expenses through the use of vague non-descriptive terms sec_1_62-2 references sec_1_162-17 which provides substantiation rules for employee business_expenses sec_1_162-17 provides that an employee need not report on his tax_return expenses for travel transportation entertainment and similar purposes paid_or_incurred by him solely for the benefit of his employer for which he is required to account and does account to his employer and which are charged directly or indirectly to the employer or for which the employee is paid through advances reimbursements or otherwise provided the total amount of the advances reimbursements and charges is equal to the expenses sec_1_162-17 requires an employee to submit an expense account or other required written_statement plr-132435-08 to the employer showing the business nature and the amount of all the employee’s expenses based on the facts as set forth above the plan satisfies the substantiation requirement of sec_1_62-2 under the plan expenses will be reimbursed only if they would be deductible by technicians under sec_162 or sec_179 as applicable and substantiated either under sec_162 or sec_274 as applicable for all expenses technicians are required to submit a claim form along with a receipt invoice or other written confirmation of proof of purchase that provides sufficient information for taxpayer to determine that the expense was incurred in connection with services performed for taxpayer specifically the amount the date and the type of expense incurred in addition the plan will only reimburse expenses_incurred to purchase tools and equipment that are used only for business purposes on the work site and are kept on the work site at all times this substantiation satisfies the requirements of sec_162 and for any computer_or_peripheral_equipment subject_to sec_274 this substantiation satisfies those requirements as well furthermore the plan requires that expenses be substantiated within a reasonable period of time from the date the expense is incurred return of excess requirement sec_1_62-2 provides that in general an arrangement meets the requirement of returning amounts in excess of expenses if it requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the expenses substantiated an arrangement will not meet the return of excess requirement if it fails to satisfy the substantiation requirement under sec_1_62-2 since any amounts paid under the arrangement that are not substantiated are treated as excess and must be returned under the facts set forth above the plan satisfies the return of excess requirement the plan will reimburse only properly substantiated expenses already incurred it does not provide any allowances or cash advances for expenses in addition any reimbursement in error is required to be returned within a reasonable period of time accordingly we rule that the plan satisfies the business connection substantiation and return of excess requirements of an accountable_plan accordingly all payments made under the plan in accordance with the terms of the plan will be excluded from the technician’s income and will not be wages subject_to the withholding and payment of employment_taxes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code plr-132435-08 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
